IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-069-CR



THE STATE OF TEXAS,

	APPELLANT

vs.


ROGER MORALES,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW OF COMAL COUNTY

NO. 91CR-603, HONORABLE FRED CLARK, JUDGE

 


PER CURIAM

	The State appeals an order of the county court granting appellee's motion to
suppress evidence.  The underlying offense is possession of marihuana, under two ounces.
	The State has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On State's Motion
Filed:  April 8, 1992
[Do Not Publish]